   Case 4:20-cv-00385-ALM Document 1 Filed 05/11/20 Page 1 of 11 PageID #: 1



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

MOHAMED HISHAM ELTAYEB,
individually and on behalf of similarly situated
persons,
                      Plaintiff,
                                                        Case No. 4:20-cv-385
        v.
                                                        Jury Demanded
DELI MANAGEMENT, INC. d/b/a “Jason’s
Deli”,

                       Defendant.


                              PLAINTIFF’S ORIGINAL COMPLAINT

     Plaintiff Mohamed Hisham Eltayeb, individually and on behalf of all other similarly situated

 delivery drivers (“Plaintiff” and “Class Members” herein), brings this Fair Labor Standards Act

 (“FLSA”) suit against the above-named Defendant and shows as follows:

     1. Defendant operates numerous Jason’s Deli stores. Defendant employs delivery drivers who

 use their own automobiles to deliver food items to their customers. However, instead of

 reimbursing delivery drivers for the reasonably approximate costs of the business use of their

 vehicles, Defendant uses a flawed method to determine reimbursement rates that provides such an

 unreasonably low rate beneath any reasonable approximation of the expenses they incur that the

 drivers’ unreimbursed expenses cause their wages to fall below the federal minimum wage during

 some or all workweeks.

     2. Plaintiff brings this lawsuit as a collective action under the Fair Labor Standards Act

 (“FLSA”), 29 U.S.C. § 201 et seq. to recover unpaid minimum wages and overtime hours owed to

 himself and similarly situated delivery drivers employed by Defendant at their Jason’s Deli stores.




 Plaintiff’s Original Complaint                                                             Page - 1
  Case 4:20-cv-00385-ALM Document 1 Filed 05/11/20 Page 2 of 11 PageID #: 2



                                     Jurisdiction and Venue

    3. The FLSA authorizes court actions by private parties to recover damages for violation of

its wage and hour provisions. Jurisdiction over Plaintiff’s FLSA claim is based on 29 U.S.C. §

216(b) and 28 U.S.C. § 1331 (federal question).

    4. Venue in this District is proper under 28 U.S.C. § 1391 because Plaintiff resides in this

District, Defendant employed Plaintiff in this District, Defendant operates Jason’s Deli stores in

this District, and a substantial part of the events giving rise to the claim herein occurred in this

District.


                                               Parties

    5. Defendant, Deli Management, Inc. d/b/a Jason’s Deli is a corporation and may be served

via its registered agent CT Corporation System at 1999 Bryan St., Ste. 900, Dallas, TX 75201.

    6. Plaintiff was employed by Defendant from approximately July 2007 to November 2019 as

a delivery driver at one of Defendant’s stores in North Texas and took deliveries around the DFW

metroplex, including in this district and division. Plaintiff’s consent to pursue this claim under the

FLSA is attached to this Original Complaint as “Exhibit 1.”


                                       General Allegations

Defendant’s Business

    7. Defendant owns and operates numerous Jason’s Deli stores including stores within this

District and this Division.

    8. Defendant’s stores employ delivery drivers who all have the same primary job duty: to

deliver food items to customers’ homes or workplaces.




Plaintiff’s Original Complaint                                                                Page - 2
  Case 4:20-cv-00385-ALM Document 1 Filed 05/11/20 Page 3 of 11 PageID #: 3



Defendant’s Flawed Automobile Reimbursement Policy

    9. Defendant requires its delivery drivers to maintain and pay for safe, legally-operable, and

insured automobiles when delivering food items.

    10. Defendant’s delivery drivers incur costs for gasoline, vehicle parts and fluids, repair and

maintenance services, insurance, depreciation, and other expenses (“automobile expenses”) while

delivering food items for the primary benefit of Defendant.

    11. Defendant’s delivery driver reimbursement policy reimburses drivers on a per-delivery

basis, but the per-delivery reimbursement equates to below the IRS business mileage

reimbursement rate or any other reasonable approximation of the cost to own and operate a motor

vehicle. This policy applies to all of Defendant’s delivery drivers.

    12. The result of Defendant’s delivery driver reimbursement policy is a reimbursement of

much less than a reasonable approximation of its drivers’ automobile expenses.

    13. During the applicable FLSA limitations period, the IRS business mileage reimbursement

rate ranged between $.535 and $.575 per mile. Likewise, reputable companies that study the cost

of owning and operating a motor vehicle and/or reasonable reimbursement rates, including the

AAA, have determined that the average cost of owning and operating a vehicle ranged between

$.571 and $.608 per mile during the same period for drivers who drive 15,000 miles per year.

These figures represent a reasonable approximation of the average cost of owning and operating a

vehicle for use in delivering food.

    14. However, the driving conditions associated with the food delivery business cause even

more frequent maintenance costs, higher costs due to repairs associated with driving, and more

rapid depreciation from driving as much as, and in the manner of, a delivery driver. Defendant’s

delivery drivers further experience lower gas mileage and higher repair costs than the average



Plaintiff’s Original Complaint                                                             Page - 3
  Case 4:20-cv-00385-ALM Document 1 Filed 05/11/20 Page 4 of 11 PageID #: 4



driver used to determine the average cost of owning and operating a vehicle described above due

to the nature of the delivery business, including frequent starting and stopping of the engine,

frequent braking, short routes as opposed to highway driving, and driving under time pressures.

    15. Defendant’s reimbursement policy does not reimburse delivery drivers for even their

ongoing out-of-pocket expenses, much less other costs they incur to own and operate their vehicle,

and thus Defendant uniformly fails to reimburse its delivery drivers at any reasonable

approximation of the cost of owning and operating their vehicles for Defendant’s benefit.

    16. Defendant’s systematic failure to adequately reimburse automobile expenses constitutes a

“kickback” to Defendant such that the hourly wages it pays to Plaintiff and Defendant’s other

delivery drivers are not paid free and clear of all outstanding obligations to Defendant.

    17. Defendant fails to reasonably approximate the amount of their drivers’ automobile

expenses to such an extent that its drivers’ net wages are diminished beneath the federal minimum

wage requirements.

    18. In sum, Defendant’s reimbursement policy and methodology fail to reflect the realities of

delivery drivers’ automobile expenses.

Defendant’s Failure to Reasonably Reimburse Automobile Expenses Causes Minimum Wage
Violations

    19. Regardless of the precise amount of the per-delivery reimbursement at any given point in

time, Defendant’s reimbursement formula has resulted in an unreasonable underestimation of

delivery drivers’ automobile expenses throughout the recovery period, causing systematic

violations of the federal minimum wage.

    20. Plaintiff was paid $8.65 per hour during his employment with Defendant.

    21. The federal minimum wage has been $7.25 per hour since July 24, 2009.




Plaintiff’s Original Complaint                                                              Page - 4
  Case 4:20-cv-00385-ALM Document 1 Filed 05/11/20 Page 5 of 11 PageID #: 5



    22. During the time Plaintiff worked for Defendant as a delivery driver, he was reimbursed just

$1.00 per delivery for the majority of his employment with Defendant and $1.50 per delivery

starting in June 2019. On average, Plaintiff drove 10 or more miles round-trip. This means plaintiff

was getting paid approximately between $.10 and $.15 per mile ($1.00 and $1.50 respectively

divided by 10 miles).

    23. During the relevant time period, the IRS business mileage reimbursement rate ranged

between $.56 and $.535 per mile, which reasonably approximated the automobile expenses

incurred delivering food. http://www.irs.gov/Tax-Professionals/Standard-Mileage-Rates. Using

the lowest IRS rate ($.535) and the highest rate per mile plaintiff was making per mile driven

($.15 per mile) in effect during that period as a reasonable approximation of Plaintiff’s automobile

expenses, every mile driven on the job decreased his net wages by at least $.385 ($.535 - $.15)

per mile.

    24. During his employment by Defendant, Plaintiff regularly made 2 or more deliveries per

hour. Thus using even a conservative under-estimate of Plaintiff’s actual expenses and damages,

every hour on the job decreased Plaintiff’s net wages by at least $7.70 for every hour worked

($.385 x 10 miles/delivery x 2 deliveries/hour).

    25. All of Defendant’s delivery drivers had similar experiences to those of Plaintiff. They were

subject to the same reimbursement policy; received similar reimbursements; incurred similar

automobile expenses; completed deliveries of similar distances and at similar frequencies; and

were paid at or near the federal minimum wage before deducting unreimbursed business expenses.

    26. Because Defendant paid its drivers a gross hourly wage at precisely, or at least very close

to, the federal minimum wage, and because the delivery drivers incurred unreimbursed automobile




Plaintiff’s Original Complaint                                                               Page - 5
  Case 4:20-cv-00385-ALM Document 1 Filed 05/11/20 Page 6 of 11 PageID #: 6



expenses, the delivery drivers “kicked back” to Defendant an amount sufficient to cause minimum

wage violations.

    27. While the amount of Defendant’s actual reimbursements per delivery may vary over time,

Defendant is relying on the same flawed policy and methodology with respect to all delivery

drivers at all of their stores. Thus, although reimbursement amounts may differ somewhat by time

or region, the amounts of under-reimbursements relative to automobile costs incurred are relatively

consistent between time and region.

    28. Defendant’s low reimbursement rates were a frequent complaint of Defendant’s delivery

drivers, which resulted in discussions with management, yet Defendant continued to reimburse at

a rate much less than any reasonable approximation of delivery drivers’ automobile expenses. In

fact, there were times that Defendant would not pay Plaintiff and other Drivers anything for

mileage or would deduct pay from their mileage amounts.

    29. The net effect of Defendant’s flawed reimbursement policy is that Defendant has willfully

failed to pay the federal minimum wage to its delivery drivers. Defendant thereby enjoys ill-gained

profits at the expense of its employees.

                                  Collective Action Allegations

    30. Plaintiff brings this FLSA claim as an “opt-in” collective action on behalf of similarly

situated delivery drivers pursuant to 29 U.S.C. § 216(b).

    31. The FLSA claims may be pursued by those who opt-in to this case pursuant to 29 U.S.C.

§ 216(b).

    32. Plaintiff, individually and on behalf of other similarly situated employees, seeks relief on

a collective basis challenging Defendant’s practice of failing to pay employees federal minimum

wage. The number and identity of other plaintiffs yet to opt-in may be ascertained from



Plaintiff’s Original Complaint                                                              Page - 6
  Case 4:20-cv-00385-ALM Document 1 Filed 05/11/20 Page 7 of 11 PageID #: 7



Defendant’s records, and potential class members may be notified of the pendency of this action

via mail and electronic means.

    33. Plaintiff and all of Defendant’s delivery drivers are similarly situated in that:

        a. They have worked as delivery drivers for Defendant delivering food items to

            Defendant’s customers;

        b. They have delivered food items using automobiles not owned or maintained by

            Defendant;

        c. Defendant required them to maintain these automobiles in a safe, legally-operable, and

            insured condition;

        d. They incurred costs for automobile expenses while delivering food items for the

            primary benefit of Defendant;

        e. They were subject to similar driving conditions, automobile expenses, delivery

            distances, and delivery frequencies;

        f. They were subject to the same pay policies and practices of Defendant;

        g. They were subject to the same delivery driver reimbursement policy that under-

            estimates automobile expenses per mile, and thereby systematically deprived of

            reasonably approximate reimbursements, resulting in wages below the federal

            minimum wage in some or all workweeks;

        h. They were reimbursed similar set amounts of automobile expenses per delivery; and,

        i. They were paid at or near the federal minimum wage before deducting unreimbursed

            business expenses.




Plaintiff’s Original Complaint                                                              Page - 7
  Case 4:20-cv-00385-ALM Document 1 Filed 05/11/20 Page 8 of 11 PageID #: 8



                    Count I: Violation of the Fair Labor Standards Act of 1938

    34. Plaintiff reasserts and re-alleges the allegations set forth above.

    35. The FLSA regulates, among other things, the payment of minimum wage by employers

whose employees are engaged in interstate commerce, or engaged in the production of goods for

commerce, or employed in an enterprise engaged in commerce or in the production of goods for

commerce. 29 U.S.C. §206(a).

    36. Defendant is subject to the FLSA’s minimum wage requirements because it is an enterprise

engaged in interstate commerce, and its employees are engaged in commerce.

    37. At all relevant times herein, Plaintiff and all other similarly situated delivery drivers have

been entitled to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. §§ 201,

et seq.

    38. Section 13 of the FLSA, codified at 29 U.S.C. § 213, exempts certain categories of

employees from federal minimum wage obligations. None of the FLSA exemptions apply to

Plaintiff or other similarly situated delivery drivers.

    39.     Under Section 6 of the FLSA, codified at 29 U.S.C. § 206, employees have been

entitled to be compensated at a rate of at least $7.25 per hour since July 24, 2009.

    40. As alleged herein, Defendant has reimbursed delivery drivers less than the reasonably

approximate amount of their automobile expenses to such an extent that it diminishes these

employees’ wages beneath the federal minimum wage.

    41. Defendant knew or should have known that its pay and reimbursement policies, practices

and methodology result in failure to compensate delivery drivers at the federal minimum wage.

    42. Defendant, pursuant to its policy and practice, violated the FLSA by refusing and failing

to pay federal minimum wage to Plaintiff and other similarly situated employees.



Plaintiff’s Original Complaint                                                                Page - 8
  Case 4:20-cv-00385-ALM Document 1 Filed 05/11/20 Page 9 of 11 PageID #: 9



    43. Plaintiff and all similarly situated delivery drivers are victims of a uniform and employer-

based compensation and reimbursement policy. This uniform policy, in violation of the FLSA, has

been applied, and continues to be applied, to all delivery driver employees in Defendant’s stores.

    44. Plaintiff and all similarly situated employees are entitled to damages equal to the minimum

wage minus actual wages received after deducting reasonably approximated automobile expenses

within three years from the date each Plaintiff joins this case, plus periods of equitable tolling,

because Defendant acted willfully and knew, or showed reckless disregard for, whether its conduct

was unlawful.

    45. Defendant has acted neither in good faith nor with reasonable grounds to believe that its

actions and omissions were not a violation of the FLSA, and as a result, Plaintiff and other similarly

situated employees are entitled to recover an award of liquidated damages in an amount equal to

the amount of unpaid minimum wages under 29 U.S.C. § 216(b). Alternatively, should the Court

find Defendant not liable for liquidated damages, Plaintiff and all similarly situated employees are

entitled to an award of prejudgment interest at the applicable legal rate.

    46. As a result of the aforesaid willful violations of the FLSA’s minimum wage provisions,

minimum wage compensation has been unlawfully withheld by Defendant from Plaintiff and all

similarly situated employees. Accordingly, Defendant is liable under 29 U.S.C. § 216(b), together

with an additional amount as liquidated damages, pre-judgment and post-judgment interest,

reasonable attorneys’ fees, and costs of this action.




Plaintiff’s Original Complaint                                                                Page - 9
 Case 4:20-cv-00385-ALM Document 1 Filed 05/11/20 Page 10 of 11 PageID #: 10



                                      PRAYER FOR RELIEF

    WHEREFORE, Plaintiffs and the Putative Plaintiffs collectively pray that this Honorable

Court:

         1. Issue an Order certifying this action as a collective action under the FLSA and

designate the above Plaintiff as representative of all those similarly situated under the FLSA

collective action;

         2. Award Plaintiff and the Putative Plaintiffs actual damages for unpaid wages and

liquidated damages equal in amount to the unpaid compensation found due to Plaintiff and the

class as provided by the FLSA, U.S.C. § 216(b);

         3. Award Plaintiff and the Putative Plaintiffs pre- and post-judgment interest at the

statutory rate as provided by the FLSA, U.S.C. § 216(b);

         4. Award Plaintiff and the Putative Plaintiffs attorneys’ fees, costs, and disbursements as

provided by the FLSA, 29 U.S.C. § 216(b); and

         5. Award Plaintiff and the Putative Plaintiffs further legal and equitable relief as this Court

deems necessary, just, and proper.



                                       Demand for Jury Trial

    Plaintiff hereby requests a trial by jury of all issues triable by jury.




Plaintiff’s Original Complaint                                                                 Page - 10
 Case 4:20-cv-00385-ALM Document 1 Filed 05/11/20 Page 11 of 11 PageID #: 11



                                            Respectfully submitted,

                                            FORESTER HAYNIE PLLC

                                            /s/ Meredith Black-Mathews
                                            Meredith Black-Mathews
                                            Texas Bar No. 24055180
                                            J. Forester
                                            Texas Bar No. 24087532
                                            400 N. St Paul St. Suite 700
                                            Dallas, Texas 75201
                                            (214) 210-2100 phone
                                            (214) 346-5909 fax
                                            mmathews@foresterhaynie.com
                                            jay@foresterhaynie.com

                                            ATTORNEYS FOR PLAINTIFFS



                                 CERTIFICATE OF SERVICE

        Service will be made on Defendant with summons to be issued by the clerk according to

the Federal Rules of Civil Procedure.


                                            /s/ Meredith Black-Mathews
                                            Meredith Black-Mathews




Plaintiff’s Original Complaint                                                        Page - 11
